         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS                     Case No. 6:20-cv-00473-ADA
LICENSING AND DEVELOPMENT,                             Case No. 6:20-cv-00474-ADA
                                                       Case No. 6:20-cv-00475-ADA
                Plaintiff,                             Case No. 6:20-cv-00476-ADA
                                                       Case No. 6:20-cv-00477-ADA
       v.                                              Case No. 6:20-cv-00478-ADA
                                                       Case No. 6:20-cv-00479-ADA
DELL TECHNOLOGIES INC., DELL INC.,                     Case No. 6:20-cv-00480-ADA
EMC CORPORATION, AND VMWARE,                           Case No. 6:20-cv-00481-ADA
INC.,                                                  Case No. 6:20-cv-00482-ADA
                                                       Case No. 6:20-cv-00485-ADA
                Defendants.
                                                       Case No. 6:20-cv-00486-ADA


                                                       JURY TRIAL DEMANDED



                    JOINT MOTION TO ENTER SCHEDULING ORDER

TO THE HONORABLE COURT:

       Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 Case

Management Conference and the Court’s Order Governing Proceedings (“OGP”), the parties have

conferred on a proposed scheduling order.

       The parties agree on a case schedule through the Markman hearing in this matter, which is

scheduled for April 29-30, 2021. The parties have agreed that, for the purposes of claim

construction, the asserted patents will be separated into the following four groups (identified by

case number):

       Group 1: Case Nos. -480, -481, -485, -486

       Group 2: Case Nos. -473, -478
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 2 of 24




       Group 3: Case Nos. -477, -482

       Group 4: Case Nos. -474, -475, -476, -479

Subject to approval of the Court, the presumed Markman claim term limits and other Markman

restrictions will apply separately for each of these four groups. The parties have not yet exchanged

proposed terms for construction, and therefore either party may seek leave to modify those limits

if necessary. Subject to approval of the Court, the parties have agreed that oral argument on each

group will be heard during a session in the two days scheduled for the Markman hearing.

       The parties disagree on the following two issues: (1) whether a post-Markman schedule

and trial date should be entered at this time; and (2) discovery limits.

       As such, and pursuant to the OGP, the Parties set forth their competing positions on a post-

Markman schedule for the cases referenced above. Plaintiff’s Proposed Scheduling order is

attached as Exhibit A. Defendants’ Proposed Scheduling Order is attached as Exhibit B. The

only difference between the parties’ respective proposed scheduling orders is that Defendants’

Proposed Scheduling Order does not propose any post-Markman dates.

Plaintiffs’ Positions:

       Post-Markman Schedule and Trial Date. Plaintiff has agreed to use the Court’s default

schedule set forth in this Court’s Order Governing Proceedings, which is fair. Plaintiff has also

agreed to accommodate slight adjustments to the default schedule to consider deadlines falling

around holidays. See Plaintiff’s Exhibit C, which tracks the default deadline versus each party’s

proposal. As seen, Plaintiff’s proposal closely tracks the Court’s default. Far North Patents, LLC

v. NXP USA, Inc., 1-20-cv-00397 (WDTX) (8/1/2020 text-only docket entry) (“After careful

review, the Court adopts Plaintiff’s version given that it more closely tracts the Court’s default

schedule and Defendants have not provided sufficient reasons to depart from that.”).




                                                  2
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 3 of 24




       Defendants first proposal is to avoid entry of a schedule post Markman. This approach has

already been rejected by the Court in WSOU Investments LLC v. Huawei Technologies Co, Ltd et

al., Case Nos. 6:20-cv-533 through -544. Such a delay tactic is designed to enhance Defendants’

likely pending IPR challenge. In particular, the Patent Trial and Appeals Board considers the

relative trial schedule against the IPR schedule when determining whether to institute trial. See

e.g., NHK Spring Co., Ltd. v. Intri-plex Technologies, IPR2018-00752, Paper No. 8 (P.T.A.B. Sept.

12, 2018)(precedential)(the Board denied institution under § 314(a) where the parallel district court

proceeding was scheduled to finish six months before the Board would have reached a final

decision in an IPR if one were instituted) and Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper 11

at 2–3 (PTAB Mar. 20, 2020) (informative) (“NHK applies to the situation where the district court

has set a trial date to occur earlier than the Board’s deadline to issue a final written decision in an

instituted proceeding.”). Without the existence of a trial schedule, the Defendants would be

allowed to argue to the PTAB that there is no trial scheduled and that the IPR should proceed

accordingly.

        Defendants second alternative proposal is to delay the default trial schedule by about a

month. On October 19, 2020, the Court informed the parties that the estimated trial date based on

the accepted Markman dates is May 2, 2022. Defendants now seeks to push that date back even

further – at least into June 2022. However, Defendant has not provided a sufficient reason to do

so. Ironically, while Defendants want to argue the cases are complex and need the extra time,

Defendant argues that discovery in those same complex cases should be severely limited as noted

below. In any event, there is no good reason to artificially extend the trial date by a month.

       Discovery Limits. On discovery limits, Plaintiff has agreed to the same agreements made

between the parties in WSOU Investments LLC v. Huawei Technologies Co, Ltd et al., Case Nos.




                                                  3
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 4 of 24




6:20-cv-533 through -544 (“WSOU Huawei Case”), which involves eleven different patents

compared to twelve different patents here. See e.g., Dkt. 29-3 in Case No. 6:20-cv—533, which

is quoted below.

       Interrogatories: 8 common interrogatories per side (which can be used across all of the
       twelve cases above) and 12 case-specific interrogatories (which can be used only for that
       specific case);

       Requests for Admission: 10 common RFAs (which can be used across all of the twelve
       cases above) and 20 case-specific RFAs (which can be used only for that specific case);

       Requests for Production: 10 common RFPs (which can be used across all of the twelve
       cases above) and 35 case-specific RFPs (which can be used only for that specific case);

       Fact (Party) Depositions: 10 common hours per side (which can be used across all of the
       twelve cases above) and 21 case-specific hours (which can be used only for that specific
       case);

       Fact (Third-Party) Depositions: 21 case-specific hours (which can be used only for that
       specific case);

       Expert Depositions: 7 hours per expert/per report (unless the expert is opining in
       numerous cases, in which case expert depositions are limited to 7 hours per expert/per
       report for the first case, and 4 additional hours for each additional case in which the expert
       provides a report).


       Contrary to Defendants’ assertions, the discovery limitation in the WSOU Huawei Case

provide discovery limits less than both the default amount allowed by the Federal Rules and the

default amount provided for in the OGP, which are as follows:

        1.   Interrogatories: 30 per side
        2.   Requests for Admission: 45 per side
        3.   Requests for Production: 75 per side
        4.   Fact Depositions: 70 hours per side (for both party and non-party witnesses combined)
        5.   Expert Depositions: 7 hours per report

Defendants have acknowledged that the twelve patents in the case are unrelated. Yet, Defendants

proposal wants to treat them not only as if they were related technology-wise, but also “family”

related. In particular, Defendant proposes the following limits:



                                                 4
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 5 of 24




       Interrogatories: 2.5 interrogatories per case.

       Requests for Admission: 6.25 requests for admission per case (excluding authenticity).

       Requests for Production: 6.25 requests for production per case.

       Fact (Party and Non-Party) Depositions: 10 hours per case (5 hours, respectively, for
       third party and parties) where a deposition counts for no less than 3 hours.

       Expert Depositions: If same expert is used across cases, 1.75 hours of deposition per case.


Defendants’ proposed limits are undeniably workable – given differing issue of infringement and

damages that Plaintiff must prove for each of cases.

       Ownership of the Asserted Patents. While Defendant wants the parties to include

positions on such an item, there is nothing to present to the Court. Other than discussing foreign

discovery at the Case-Management conference, the parties have not discussed such an item prior

to Defendants introduction of this item today in drafts of this joint submission.



Defendants’ Positions:

       Post-Markman Schedule and Trial Date. Defendants Dell Technologies Inc., Dell Inc.,

EMC Corporation, and VMware, Inc. (collectively, “Defendants”) respectfully submit that a case

schedule only through the April 29-30, 2021 Markman hearing date should be entered at this time.

Setting a trial date and entering a post-Markman schedule at this early stage of the case would be

premature, particularly given the twelve unrelated patents asserted in these cases and Plaintiff’s

concession at the October 21, 2020 case management conference that it expects at least some of

the patents to “fall out” of the case for various reasons. 10/21/20 Scheduling Conference Tr.

27:17–24. In addition, Plaintiff’s preliminary infringement contentions are entirely deficient

(which is the subject of ongoing correspondence between the parties), and Defendants therefore




                                                 5
           Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 6 of 24




cannot reasonably determine what Plaintiff’s infringement theories are and whether they raise any

associated claim construction issues.

          Accordingly, the parties and the Court will be in a much better position to assess the scope

of the issues in this litigation and determine an appropriate schedule after the Court makes its

Markman rulings at the end of April. Defendants believe it would be more efficient to determine

the post-Markman schedule and trial date at that time, when there more likely will be fewer

unknowns than there are now. Plaintiff contends that the Court has “rejected” such an approach

in Plaintiff’s litigation against Huawei. See WSOU Investments LLC v. Huawei Technologies Co,

Ltd et al., Case Nos. 6:20-cv-533 through -544 (W.D. Tex.). Defendants, however, are not aware

that this particular issue was ever raised and rejected by the Court in those cases. Instead, it is

Defendants’ understanding that the parties in those cases actually agreed to a post-Markman

schedule—which is not the case here, and not appropriate for the reasons that Defendants have

explained. See, e.g., Case No. 6:20-cv-533, D.I. 33 (W.D. Tex.) (Joint Motion to Enter Scheduling

Order).

          If, however, the Court decides that a post-Markman schedule should be entered now,

Defendants respectfully request that the Court set a June 2022 date for the first trial in these related

cases, in view of the number of patents and issue that may be tried. That date is in generally in

line with the Court’s norms, with only a slight adjustment to take account of the complexities of

this case. If the Court orders a trial date now, Defendants propose that they work with Plaintiff on

a post-Markman schedule that is appropriate for the scope of the issues in the case and that avoids

scheduling complications due to holidays. The OGP’s default timelines unfortunately would not

meet those goals in this particular case, and would require some small adjustments.




                                                   6
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 7 of 24




       Discovery Limits. Defendants propose the following discovery limits, which reasonably

align with the default limits set forth in the OGP, taking into account the size and scope of these

related cases:

       Interrogatories: 30 total per side.

       Requests for Admission: 75 total per side, excluding those regarding public availability

and authenticity.

       Requests for Production: 75 total per side.

       Fact Depositions: 120 total hours per side. Of those 120 hours, there can be no more than

60 hours of depositions of party witnesses. Each deposition counts for a minimum of 3 hours.

Any translated depositions will count for half the time.

       Expert Depositions: 7 hours per expert report, and 2 hours per expert for each additional

report. No expert can be deposed for more than a total of 21 hours.

       These proposed limits balance the needs of the case against the desire to impose reasonable

constraints on the parties in their discovery requests. Of course, if there is a particular need to

exceed these limits Defendants will work with Plaintiff in good faith to resolve any disputes.

Finally, Plaintiff’s suggestion that these twelve cases will be completely unrelated for purposes of

discovery simply because the twelve asserted patents are not related is misleading. Defendants

expect that there undoubtedly will be some overlap in discovery and witnesses across these cases.

And Defendants’ proposals account for that likely overlap in discovery.

       In contrast, Plaintiff seeks to take advantage of its strategic decision to file 12 separate

cases, one for each of the twelve asserted patents, and demands hundreds of discovery requests

and hundreds of hours of fact and expert depositions per side, specifically:

       152 interrogatories;




                                                 7
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 8 of 24




       250 requests for admission;

       430 requests for production;

       514 fact deposition hours (including party and third-party depositions); and

       up to 51 expert deposition hours per expert.

Plaintiff’s proposals unreasonably and grossly expand the scope of discovery contemplated by the

OGP and the Federal Rules of Civil Procedure, and should be rejected.

       Ownership of the Asserted Patents. The majority of the cases in this litigation are re-

filings of allegations from cases that Plaintiff previously filed and unilaterally dismissed. Compare

Case   Nos.    20-cv-473,    -474,    -475,   -476,   -477,   -478,   -479,    -480,   -481,   -482,

-485, and -486, with Case Nos. 20-cv-403, -404, -406, -407, -408, -409, -410, -412, -417, and -

418, respectively. Plaintiff has not explained the reason for these dismissals and re-filings.

Defendants intend to work with Plaintiff to obtain information, such as agreements, concerning

the ownership or control of the asserted patents that may have a bearing on the subject matter

jurisdiction due to standing. If a dispute as to this information arises, Defendants expect that they

may need to request the Court’s intervention.




                                                 8
       Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 9 of 24




Dated: November 4, 2020

By: /s/ Ryan S. Loveless                        By: /s/ Barry K. Shelton
    /s/ James L. Etheridge                          Barry K. Shelton
    James L. Etheridge                              Texas State Bar No. 24055029
    Texas State Bar No. 24059147                    bshelton@sheltoncoburn.com
    Ryan S. Loveless                                SHELTON COBURN LLP
    Texas State Bar No. 24036997                    311 RR 620, Suite 205
    Travis L. Richins                               Austin, TX 78734-4775
    Texas State Bar No. 24061296                    Telephone: 512.263.2165
                                                    Facsimile: 512.263.2166
     ETHERIDGE LAW GROUP, PLLC
     2600 E. Southlake Blvd., Suite 120 / 324       Benjamin Hershkowitz
     Southlake, Texas 76092                         bhershkowitz@gibsondunn.com
     Telephone: (817) 470-7249                      Brian A. Rosenthal
     Facsimile: (817) 887-5950                      brosenthal@gibsondunn.com
     Jim@EtheridgeLaw.com                           Allen Kathir
     Ryan@EtheridgeLaw.com                          akathir@gibsondunn.com
     Travis@EtheridgeLaw.com                        Kyanna Sabanoglu
                                                    ksabanoglu@gibsondunn.com
     Mark D. Siegmund                               GIBSON, DUNN & CRUTCHER LLP
     State Bar No. 24117055                         200 Park Avenue
     mark@waltfairpllc.com                          New York, NY 10166-0193
     Law Firm of Walt, Fair PLLC.                   Telephone: 212.351.4000
     1508 North Valley Mills Drive                  Facsimile: 212.351.4035
     Waco, Texas 76710
     Telephone: (254) 772-6400                      Y. Ernest Hsin
     Facsimile: (254) 772-6432                      ehsin@gibsondunn.com
                                                    Jaysen S. Chung
     Attorneys for Plaintiff                        jschung@gibsondunn.com
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    555 Mission Street, Suite 3000
                                                    San Francisco, CA 94105-0921
                                                    Telephone: 415.393.8200
                                                    Facsimile: 415.393.8306

                                                    Ryan K. Iwahashi
                                                    riwahashi@gibsondunn.com
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1881 Page Mill Road
                                                    Palo Alto, CA 94304-1211
                                                    Telephone: 650.849.5300
                                                    Facsimile: 650.849.5333

                                                    Attorneys for Defendants




                                                9
        Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 10 of 24




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on November 4, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document through the

Court’s CM/ECF system under Local Rule CV-5(b)(1).

                                                           /s/ Barry K. Shelton
                                                           Barry K. Shelton




                                               10
Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 11 of 24




               Exhibit A




                              11
          Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 12 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00473-486-ADA
    DEVELOPMENT,                                §
              Plaintiff,                        §
    v.                                          §
                                                §
    DELL TECHNOLOGIES INC. ET                   §
    AL,                                         §
             Defendants.                        §



                       PLAINTIFF’S [DRAFT] SCHEDULING ORDER

    Date                       Item
    October 21, 2020           Case Management Conference

    November 4, 2020           Deadline for Motions to Transfer
    December 9, 2020           Defendant serves preliminary 1 invalidity contentions in the form
                               of (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification
                               of any limitations the Defendant contends are indefinite or lack
                               written description under section 112, and (3) an identification
                               of any claims the Defendant contends are directed to ineligible
                               subject matter under section 101. Defendant shall also produce
                               (1) all prior art referenced in the invalidity contentions, (2)
                               technical documents, including software where applicable,
                               sufficient to show the operation of the accused product(s), and
                               (3) summary, annual sales information for the accused
                               product(s) for the two years preceding the filing of the
                               Complaint, unless the parties agree to some other timeframe.

    January 6, 2021            Parties exchange claim terms for construction.


1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.



                                                12
          Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 13 of 24




    Date                          Item
    January 20, 2021              Parties exchange proposed claim constructions.

    January 27, 2021              Parties disclose extrinsic evidence. Parties disclose extrinsic
                                  evidence. The parties shall disclose any extrinsic evidence,
                                  including the identity of any expert witness they may rely upon
                                  with respect to claim construction or indefiniteness. With
                                  respect to any expert identified, the parties shall identify the
                                  scope of the topics for the witness’s expected testimony. 2 With
                                  respect to items of extrinsic evidence, the parties shall identify
                                  each such item by production number or produce a copy of any
                                  such item if not previously produced.
    February 3, 2021              Deadline to meet and confer to narrow terms in dispute and
                                  exchange revised list of terms/constructions.

    February 17, 2021             Plaintiff files Opening claim construction brief, including any
                                  arguments that any claim terms are indefinite.

    March 17, 2021                Defendant files Responsive claim construction brief.

    March 31, 2021                Plaintiff files Reply claim construction brief.

    April 14, 2021                Defendant files Sur-Reply claim construction brief.

    April 19, 2021                Parties submit Joint Claim Construction Statement and provide
                                  copies of briefs to the Court.

                                  See General Issues Note #8 regarding providing copies of the
                                  briefing to the Court and the technical adviser (if appointed)

    April 21, 2021                Parties submit option technical tutorials to the Court and
                                  technical advisor (if appointed).

    April 29-30, 2021             Markman hearing at 9:00 a.m.
    May 3, 2021                   Fact Discovery opens; deadline to serve Initial Disclosures per
                                  Rule 26(a).

    June 11, 2021                 Deadline to add parties.




2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the
other party.



                                                    13
      Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 14 of 24




Date                       Item
June 25, 2021              Deadline to serve Final Infringement and Invalidity Contentions.
                           After this date, leave of Court is required for any amendment to
                           Infringement o Invalidity contentions. This deadline does not
                           relieve the Parties of their obligation to seasonably amend if new
                           information is identified after initial contentions.



August 20, 2021            Deadline to amend pleadings. A motion is not required unless
                           the amendment adds patents or patent claims. (Note: This
                           includes amendments in response to a 12(c) motion.)
October 29, 2021           Deadline for the first of two meet and confers to discuss
                           significantly narrowing the number of claims asserted and prior
                           art references at issue. Unless the parties agree to the narrowing,
                           they are ordered to contact the Court’s Law Clerk to arrange a
                           teleconference with the Court to resolve the disputed issues.

December 3, 2021           Close of Fact Discovery.

December 10, 2022          Opening Expert Reports.

January 6, 2022            Rebuttal Expert Reports.
(35 weeks after Markman)
January 28, 2022           Close of Expert Discovery.
(38 weeks after Markman)
January 31, 2022           Deadline for the second of two meet and confers to discuss
(39 weeks after Markman)   narrowing the number of claims asserted and prior art references
                           at issue to triable limits. To the extent it helps the parties
                           determine these limits, the parties are encouraged to contact the
                           Court’s Law Clerk for an estimate of the amount of trial time
                           anticipated per side. The parties shall file a Joint Report within 5
                           business days regarding the results of the meet and confer.

February 4, 2022           Dispositive motion deadline and Daubert motion deadline.
(40 weeks after Markman)
                           See General Issues Note #8 regarding providing copies of the
                           briefing to the Court and the technical adviser (if appointed).

February 18, 2022          Serve Pretrial Disclosures (jury instructions, exhibit lists,
(42 weeks after Markman)   witness lists, discovery and deposition designations).

March 4, 2022              Serve objections to pretrial disclosures/rebuttal disclosures.
(44 weeks after Markman)
March 11, 2022             Serve objections to rebuttal disclosures and file motions in
(45 weeks after Markman)   limine.


                                            14
        Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 15 of 24




 Date                         Item

 March 18, 2022               File Joint Pretrial Order and Pretrial Submissions (jury
 (46 weeks after Markman)     instructions, exhibit lists, witness lists, discovery and deposition
                              designations); file oppositions to motions in limine.

 March 25, 2022               File Notice of Request for Daily Transcript or Real Time
 (47 weeks after Markman)     Reporting. If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties making
                              said request shall file a notice with the Court and e-mail the
                              Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                              Deadline to meet and confer regarding remaining objections and
                              disputes on motions in limine.

 April 5, 2022                File joint notice identifying remaining objections to pretrial
 (3 business days before      disclosures and disputes on motion in limine.
 Final Pretrial Conference)
 April 8, 2022                Final Pretrial Conference. The Court expects to set this date at
 (49 weeks after Markman)     the conclusion of the Markman Hearing.

 May 2, 2022                  Jury Selection/Trial. The Court expects to set this date at the
 (52 weeks after Markman)     conclusion of the Markman Hearing.


SIGNED this _____ day of ______________, 2020

                                                    ____________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                               15
Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 16 of 24




               Exhibit B




                              16
          Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 17 of 24




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00473-486-ADA
    DEVELOPMENT,                                §
              Plaintiff,                        §
    v.                                          §
                                                §
    DELL TECHNOLOGIES INC. ET                   §
    AL,                                         §
             Defendants.                        §


                       DEFENDANTS’ [DRAFT] SCHEDULING ORDER

    Date                       Item
    October 21, 2020           Case Management Conference

    November 4, 2020           Deadline for Motions to Transfer
    December 9, 2020           Defendant serves preliminary 1 invalidity contentions in the form
                               of (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification
                               of any limitations the Defendant contends are indefinite or lack
                               written description under section 112, and (3) an identification
                               of any claims the Defendant contends are directed to ineligible
                               subject matter under section 101. Defendant shall also produce
                               (1) all prior art referenced in the invalidity contentions, (2)
                               technical documents, including software where applicable,
                               sufficient to show the operation of the accused product(s), and
                               (3) summary, annual sales information for the accused
                               product(s) for the two years preceding the filing of the
                               Complaint, unless the parties agree to some other timeframe.

    January 6, 2021            Parties exchange claim terms for construction.

    January 20, 2021           Parties exchange proposed claim constructions.
1
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.



                                                17
          Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 18 of 24




    January 27, 2021              Parties disclose extrinsic evidence. Parties disclose extrinsic
                                  evidence. The parties shall disclose any extrinsic evidence,
                                  including the identity of any expert witness they may rely upon
                                  with respect to claim construction or indefiniteness. With
                                  respect to any expert identified, the parties shall identify the
                                  scope of the topics for the witness’s expected testimony. 2 With
                                  respect to items of extrinsic evidence, the parties shall identify
                                  each such item by production number or produce a copy of any
                                  such item if not previously produced.
    February 3, 2021              Deadline to meet and confer to narrow terms in dispute and
                                  exchange revised list of terms/constructions.

    February 17, 2021             Plaintiff files Opening claim construction brief, including any
                                  arguments that any claim terms are indefinite.

    March 17, 2021                Defendant files Responsive claim construction brief.

    March 31, 2021                Plaintiff files Reply claim construction brief.

    April 14, 2021                Defendant files Sur-Reply claim construction brief.

    April 19, 2021                Parties submit Joint Claim Construction Statement and provide
                                  copies of briefs to the Court.

                                  See General Issues Note #8 regarding providing copies of the
                                  briefing to the Court and the technical adviser (if appointed)

    April 21, 2021                Parties submit option technical tutorials to the Court and
                                  technical advisor (if appointed).

    April 29-30, 2021             Markman hearing at 9:00 a.m.


SIGNED this _____ day of ______________, 2020

                                                          ____________________________________
                                                          ALAN D ALBRIGHT
                                                          UNITED STATES DISTRICT JUDGE




2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the
other party.



                                                     2
Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 19 of 24




               Exhibit C




                               3
         Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 20 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §
    BRAZOS LICENSING AND                        §      CIVIL ACTION 6:20-cv-00473-486-ADA
    DEVELOPMENT,                                §
              Plaintiff,                        §
    v.                                          §
                                                §
    DELL TECHNOLOGIES INC. ET                   §
    AL,                                         §
             Defendants.                        §


                           Plaintiff’s Proposal as Compared to OGP

    OGP 3.2       WSOU               Item
                  Proposal
    October 21,   October 21,        Case Management Conference
    2020          2020
    November 4,   November 4,        Deadline for Motions to Transfer
    2020          2020
    December 9,   December 9,        Defendant serves preliminary 3 invalidity contentions in
    2020          2020               the form of (1) a chart setting forth where in the prior art
                                     references each element of the asserted claim(s) are found,
                                     (2) an identification of any limitations the Defendant
                                     contends are indefinite or lack written description under
                                     section 112, and (3) an identification of any claims the
                                     Defendant contends are directed to ineligible subject
                                     matter under section 101. Defendant shall also produce
                                     (1) all prior art referenced in the invalidity contentions, (2)
                                     technical documents, including software where applicable,
                                     sufficient to show the operation of the accused product(s),
                                     and (3) summary, annual sales information for the accused
                                     product(s) for the two years preceding the filing of the
                                     Complaint, unless the parties agree to some other
                                     timeframe.

3
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.



                                                 4
          Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 21 of 24




    OGP 3.2        WSOU                 Item
                   Proposal

    December       January 6,           Parties exchange claim terms for construction.
    23, 2020       2021
    January 6,     January 20,          Parties exchange proposed claim constructions.
    2021           2021
    January 13,    January 27,          Parties disclose extrinsic evidence. Parties disclose
    2021           2021                 extrinsic evidence. The parties shall disclose any extrinsic
                                        evidence, including the identity of any expert witness they
                                        may rely upon with respect to claim construction or
                                        indefiniteness. With respect to any expert identified, the
                                        parties shall identify the scope of the topics for the
                                        witness’s expected testimony. 4 With respect to items of
                                        extrinsic evidence, the parties shall identify each such item
                                        by production number or produce a copy of any such item
                                        if not previously produced.
    January 20,    February 3,          Deadline to meet and confer to narrow terms in dispute
    2021           2021                 and exchange revised list of terms/constructions.

    January 27,    February 17,         Plaintiff files Opening claim construction brief, including
    2021           2021                 any arguments that any claim terms are indefinite.

    N/A            N/A                  The parties shall disclose the identity of any rebuttal
                                        expert witness they may rely upon in their response brief
                                        with respect to claim construction or indefiniteness. With
                                        respect to any expert identified, the parties shall identify
                                        the scope of the topics for the witness’s expected
                                        testimony.

    February 17,   March 17,            Defendant files Responsive claim construction brief.
    2021           2021

    March 3,       March 31,            Plaintiff files Reply claim construction brief.
    2021           2021
    March 17,      April 14, 2021       Defendant files Sur-Reply claim construction brief.
    2021
    March 22,      April 19, 2021       Parties submit Joint Claim Construction Statement and
    2021                                provide copies of briefs to the Court.




4
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the
other party.



                                                     5
      Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 22 of 24




OGP 3.2        WSOU             Item
               Proposal
                                See General Issues Note #8 regarding providing copies of
                                the briefing to the Court and the technical adviser (if
                                appointed)

April 21,      April 21, 2021   Parties submit option technical tutorials to the Court and
2021                            technical advisor (if appointed).

April 29-30,   April 29-30,     Markman hearing at 9:00 a.m.
2021           2021
May 3, 2021    May 3, 2021      Fact Discovery opens; deadline to serve Initial Disclosures
                                per Rule 26(a).

June 11,       June 11, 2021    Deadline to add parties.
2021

June 25,       June 25, 2021    Deadline to serve Final Infringement and Invalidity
2021                            Contentions. After this date, leave of Court is required for
                                any amendment to Infringement o Invalidity contentions.
                                This deadline does not relieve the Parties of their
                                obligation to seasonably amend if new information is
                                identified after initial contentions.


August 20,     August 20,       Deadline to amend pleadings. A motion is not required
2021           2021             unless the amendment adds patents or patent claims.
                                (Note: This includes amendments in response to a 12(c)
                                motion.)
October 29,    October 29,      Deadline for the first of two meet and confers to discuss
2021           2021             significantly narrowing the number of claims asserted and
                                prior art references at issue. Unless the parties agree to the
                                narrowing, they are ordered to contact the Court’s Law
                                Clerk to arrange a teleconference with the Court to resolve
                                the disputed issues.

November26,    December 3,      Close of Fact Discovery.
2021           2021
December 3,    December 10,     Opening Expert Reports.
2021           2022

December       January 6,       Rebuttal Expert Reports.
31, 2021       2022

January 21,    January 28,      Close of Expert Discovery.
2022           2022


                                            6
      Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 23 of 24




OGP 3.2         WSOU            Item
                Proposal

January 28,     January 31,     Deadline for the second of two meet and confers to discuss
2022            2022            narrowing the number of claims asserted and prior art
                                references at issue to triable limits. To the extent it helps
                                the parties determine these limits, the parties are
                                encouraged to contact the Court’s Law Clerk for an
                                estimate of the amount of trial time anticipated per side.
                                The parties shall file a Joint Report within 5 business days
                                regarding the results of the meet and confer.

February 4,     February 4,     Dispositive motion deadline and Daubert motion deadline.
2022            2022
                                See General Issues Note #8 regarding providing copies of
                                the briefing to the Court and the technical adviser (if
                                appointed).

February 18,    February 18,    Serve Pretrial Disclosures (jury instructions, exhibit lists,
2022            2022            witness lists, discovery and deposition designations).

March 4,        March 4, 2022   Serve objections to pretrial disclosures/rebuttal
2022                            disclosures.

March 11,       March 11,       Serve objections to rebuttal disclosures and file motions in
2022            2022            limine.

March 18,       March 18,       File Joint Pretrial Order and Pretrial Submissions (jury
2022            2022            instructions, exhibit lists, witness lists, discovery and
                                deposition designations); file oppositions to motions in
                                limine.

March 25,       March 25,       File Notice of Request for Daily Transcript or Real Time
2022            2022            Reporting. If a daily transcript or real time reporting of
                                court proceedings is requested for trial, the party or parties
                                making said request shall file a notice with the Court and
                                e-mail the Court Reporter, Kristie Davis at
                                kmdaviscsr@yahoo.com.

                                Deadline to meet and confer regarding remaining
                                objections and disputes on motions in limine.

April 5, 2022   April 5, 2022   File joint notice identifying remaining objections to
                                pretrial disclosures and disputes on motion in limine.




                                            7
      Case 6:20-cv-00473-ADA Document 41 Filed 11/04/20 Page 24 of 24




OGP 3.2         WSOU            Item
                Proposal
April 8, 2022   April 8, 2022   Final Pretrial Conference. The Court expects to set this
                                date at the conclusion of the Markman Hearing.

April 29,       May 2, 2022     Jury Selection/Trial. The Court expects to set this date at
2022                            the conclusion of the Markman Hearing.




                                            8
